                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

MEIKA DESEAN BRITTON                                                                     PETITIONER

v.                                                                             No. 3:19CV16-NBB-RP

WARDEN GEORGIA SHELBY, ET AL.                                                         RESPONDENTS


                              CERTIFICATE OF APPEALABILITY

        The court has entered a final judgment in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a state court under 28 U.S.C. § 2254 or § 2241, or the

final order in a proceeding under 28 U.S.C. § 2255, and the court, considering the record in the case

and the requirements of Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c), hereby finds that:

                                                PART A

        □       the applicant has made a substantial showing of the denial of a constitutional right.

SPECIFIC ISSUE(S):



        ■       a certificate of appealability should not issue.

REASONS FOR DENIAL: For the reasons stated in its opinion, the court finds that the Petitioner has

failed to “demonstrate that the issues are debatable among jurists of reason; that a court could resolve

issues in a different manner; or that the questions are adequate to deserve encouragement to proceed

further.” Barefoot v. Estelle, 463 U.S. 880, 893 n.4, 103 S.Ct. 3383, 3394 n.4, 77 L.Ed.2d 1090 (1993)

(superseded by statute) (citations and quotations omitted); 28 U.S.C. § 2253(c) (1) and (2).

Specifically, the court finds, for the reasons set forth in its memorandum opinion and final judgment,
that the instant petition for a writ of habeas corpus should be dismissed under the doctrine of

procedural default.

        SO ORDERED, this, the 19th day of November, 2019.



                                                        /s/ Neal Biggers
                                                        NEAL B. BIGGERS
                                                        SENIOR U. S. DISTRICT JUDGE




                                                  -2-
